Citation Nr: 1527153	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability that was incurred in service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus that was incurred in service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Resolving doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his claims for service connection in July 2011.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the Veteran's claims below.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefits sought on appeal addressed in this decision.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  Accordingly, the Board will proceed to a decision.  

II.  Service Connection

A.  Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2014).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


B.  Analysis

In this case, the Veteran was given a VA audiological examination for compensation and pension purposes in November 2011.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
30
40
40
LEFT
30
30
25
35
40

Speech discrimination scores were 86 percent for the right ear and 84 percent for the left ear.  The examiner gave diagnoses of bilateral sensorineural hearing loss and tinnitus.

The November 2011 VA examination report supports the conclusion that the Veteran has tinnitus and a bilateral hearing loss disability VA compensation purposes, as he demonstrated an auditory threshold of 40 decibels in the right ear and 40 decibels in the left ear at 4000 Hertz.  38 C.F.R. § 3.385 (2014).

Therefore, the question to be decided in the present appeal is whether such tinnitus and bilateral hearing loss is associated with the Veteran's active duty.  

With respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to acoustic trauma while on active duty.  Significantly, the Veteran's DD Form 214 confirms that his military occupational specialty was combat engineer, and he also had documented military training with demolitions.  Based on this evidence, it is clear that the circumstances of the Veteran's service would have exposed him to acoustic trauma during service.  Thus, the Board does not dispute that he likely experienced acoustic trauma during service.

With respect to whether there is a nexus or relationship between the Veteran's current tinnitus and bilateral hearing loss disability and military service, the Board acknowledges that the November 2011 VA fee-basis examiner opined that it was less likely as not that the claimed hearing loss and tinnitus was related to military service, due to the reported timing of onset of hearing loss and tinnitus in the year 2000.  However, within the same report, the examiner opined that the etiology of the tinnitus was at least as likely as not associated with hearing loss, and the etiology of the Veteran's hearing loss could not be provided without resorting to speculation.  The examiner noted that the Veteran's hearing was normal at the time of his enlistment; however, the whisper voice test reported on the Veteran's separation examination did not provide ear specific data, and as such could not rule out hearing loss at the time of separation.  As such, although the November 2011 examiner is competent and credible to provide his given opinion, the opinion is assigned little probative weight due to apparent inherent contradiction.  

Further, it is important to note that the Board may not rely on a medical opinion that rejects a Veteran's lay history solely because it is not corroborated by medical records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also notes that the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report difficulties hearing in his hearing as such comes to him through his senses and, as such, requires only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  

As noted, the Veteran is competent to describe his in-service noise exposure and current difficulty hearing, and the Board finds that his assertions are credible.  After a review of the evidence of record as a whole, and in light of the foregoing, the Board is satisfied that the Veteran's current bilateral hearing loss disability and tinnitus cannot be disassociated from his in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for a bilateral hearing loss disability and tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

In this case, VA treatment records contain a diagnosis of thoracolumbar strain with spasms with degenerative arthritis and degenerative disc disease at L4/5 and L5/S1.  See treatment record and X-ray report from July 2000.  As such, there is evidence of a current disability.  In his Application for Compensation and/or Pension received by VA in May 2011, the Veteran reported that his chronic lower back problems began in 1967; however, in another VA treatment record from September 1999, the Veteran reported that he hurt his back "several years ago."  This evidence gives some indication that the Veteran's back symptoms may be associated with his service; however, there is insufficient competent medical evidence on file to make a decision on the claim.  As such, in accordance with McLendon, the Board finds that remand is in order to afford the Veteran a VA examination for an etiology opinion concerning his current low back disorder.

Accordingly, the case is REMANDED for the following action:

1. With any necessary authorization from the Veteran, obtain all of his outstanding records from VA Medical Center Fayetteville.  All attempts to locate these records must be documented in the claims folder.

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any low back disability, to include thoracolumbar strain with spasms with degenerative arthritis and degenerative disc disease at L4/5 and L5/S1.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current low back disability, to include thoracolumbar strain with spasms with degenerative arthritis and degenerative disc disease at L4/5 and L5/S1.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.

The examiner is requested to specifically discuss the Veteran's assertions of having a back disorder that dates to 1967.

Any opinion expressed must be accompanied by a complete rationale.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


